Title: Daniel Brent to Thomas Jefferson, 20 May 1815
From: Brent, Daniel
To: Jefferson, Thomas


          Dear Sir, Washington, Dept of State, May 20 1815.
          your letter of the 14th Inst to Mr Graham, enclosing one for Mr Crawford, our Minister in France, has just been received at this office. Mr Graham being now, as he probably will be for some time to come, in the State of Kentuckey, I have taken charge of the Enclosure, and will forward it by the first opportunity to Mr Crawford, at Paris.
          I have the Honor to remain, with perfect Respect, Dr sir, your Obedt humble servant,Daniel Brent.
        